


EXHIBIT 10.1
EXECUTION VERSION


AMENDMENT NO. 10 TO CREDIT AGREEMENT
AMENDMENT NO. 10 TO CREDIT AGREEMENT, dated as of March 31, 2016 (“Amendment No.
10”), by and among TRANSUNION INTERMEDIATE HOLDINGS, INC. (f/k/a TRANSUNION
CORP.), a Delaware corporation (“Holdings”), TRANS UNION LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors, DEUTSCHE BANK SECURITIES
INC. (“DBSI”), as lead arranger (in such capacity, the “Lead Arranger”),
DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent (in such
capacity, the “Administrative Agent”), as collateral agent (in such capacity,
the “Collateral Agent”) and each of the lenders party hereto with a 2016
Incremental Term B-2 Loan Commitment (as defined below) (each, a “2016
Incremental Term B-2 Lender” and, collectively, the “2016 Incremental Term B-2
Lenders”).
WITNESSETH:
WHEREAS, Holdings, the Borrower, the Administrative Agent, the Guarantors party
thereto from time to time and each Lender from time to time party thereto have
previously entered into an Amendment No. 1 to Credit Agreement, dated as of
February 10, 2011, which amended and restated that certain Credit Agreement,
dated as of June 15, 2010, by and among Holdings, the Borrower, the Guarantors,
Deutsche Bank Trust Company Americas, as Administrative Agent, and the lenders
party thereto from time to time (as further amended, amended and restated,
supplemented and/or otherwise modified through, but not including, there date
hereof, including pursuant to Amendment No. 2, dated as of February 27, 2012,
Amendment No. 3, dated as of April 17, 2012, Amendment No. 4, dated as of
February 5, 2013, Amendment No. 5, dated as of November 22, 2013, Amendment No.
6, dated as of December 16, 2013, Amendment No. 7, dated as of April 9, 2014,
Amendment No. 8, dated as of June 2, 2015, and Amendment No. 9, dated as of June
30, 2015, collectively, the “Credit Agreement”) (capitalized terms not otherwise
defined in this Amendment No. 10 have the same meanings as specified in the
Credit Agreement);
WHEREAS, pursuant to and in accordance with Section 2.14 of the Credit
Agreement, the Borrower has notified the Administrative Agent of its request for
commitments (each, a “2016 Incremental Term B-2 Commitment”) to provide
Incremental Term B-2 Loans (as defined below) in an aggregate principal amount
of $150,000,000 on the terms set forth in this Amendment No. 10 to be used for
any purpose not prohibited by the Credit Agreement;
WHEREAS, subject to the terms and conditions set forth in Section 2.14 of the
Credit Agreement and Section 2 hereof, each 2016 Incremental Term B-2 Lender
hereby severally agrees to provide a 2016 Incremental Term B-2 Loan Commitment
in the amount set forth opposite its name on Exhibit I attached hereto; and
WHEREAS, the Borrower has appointed DBSI, and DBSI has agreed, to act as sole
lead arranger and book running manager with respect to this Amendment No. 10 and
the 2016 Incremental Term B-2 Loans provided for hereunder; and
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Terms of the 2016 Incremental Term B-2 Loans and Related Amendments
to the Credit Agreement.
(a)     (i)    Each 2016 Incremental Term B-2 Lender, the Borrower and the
Administrative Agent acknowledge and agree that the 2016 Incremental Term B-2
Loan Commitments provided pursuant to this

Page 1



--------------------------------------------------------------------------------




Amendment No. 10 shall constitute Term Commitments of such 2016 Incremental Term
B-2 Lenders under the Credit Agreement.
(ii) Subject to the satisfaction of the conditions set forth in Section 2
hereof, on the Amendment No. 10 Effective Date, each 2016 Incremental Term B-2
Lender party hereto shall make a loan in respect of its 2016 Incremental Term
B-2 Loan Commitment (collectively, “2016 Incremental Term B-2 Loans”) to the
Borrower, which shall be added to and constitute a part of the Class of existing
2015 Term B-2 Loans under the Credit Agreement prior to giving effect to this
Amendment No. 10 (the “Existing Term B-2 Loans”) for all purposes under the
Credit Agreement.
(iii) On or prior to the Amendment No. 10 Effective Date, the Borrower shall pay
in cash all interest accrued on the Existing Term B-2 Loans through the
Amendment No. 10 Effective Date. Notwithstanding anything to the contrary
contained elsewhere in the Credit Agreement, (a) each Borrowing of Existing Term
B-2 Loans maintained as LIBOR Loans (each, an “Existing Term B-2 Borrowing”)
shall, upon the occurrence of the Amendment No. 10 Effective Date, continue to
remain outstanding and (b) the 2016 Incremental Term B-2 Loans shall be
initially incurred pursuant to a single Borrowing of LIBOR Loans which shall be
added to (and thereafter be deemed to constitute a part of) each then
outstanding Existing Term B-2 Borrowing on a pro rata basis, with such new
Borrowing to be subject to (x) the same Interest Period applicable to each
Existing Term B-2 Borrowing to which it is so added and (y) the same LIBOR Rate
applicable to the Existing Term B-2 Borrowing to which it is so added.
(iv) The Applicable Margin applicable to the 2016 Incremental Term B-2 Loans
shall be the same as currently provided to be applicable to the Existing Term
B-2 Loans.
(v) The 2016 Incremental Term B-2 Loans shall (a) rank pari passu in right of
payment and pari passu in right of security with the Revolving Credit Loans, the
2015 Term A Loans and the Existing Term B-2 Loans and (b) be treated the same in
all respects as the Existing Term B-2 Loans except as otherwise set forth
herein.
(vi) Notwithstanding anything to the contrary contained in the Credit Agreement,
all proceeds of the 2016 Incremental Term B-2 Loans shall be used for general
corporate purposes, including to repay all or a portion of the Revolving Credit
Loans outstanding on the Amendment No. 10 Effective Date.
(b) Subject to the satisfaction (or waiver) of the conditions set forth in
Section 2 hereof, the Credit Agreement is hereby amended as follows:
(i) Section 1.01 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions:
“Amendment No. 10” means Amendment No. 10 to this Agreement, dated as of March
31, 2016, among Holdings, the Borrower, the other Loan Parties, DBNY, as the
Administrative Agent and the 2016 Incremental Term B-2 Lenders party thereto.
“Amendment No. 10 Effective Date” means March 31, 2016 or, if different, the
date of the effectiveness of Amendment No. 10 in accordance with Section 2
thereof.
“Existing Term B-2 Loan” has the meaning set forth in Amendment No. 10.
“Existing Term B-2 Borrowing” has the meaning set forth in Amendment No. 10.
“2016 Incremental Term B-2 Loans” means the 2016 Incremental Term B-2 Loans in
an aggregate principal amount of $150,000,000 provided to the Borrower on the
Amendment No. 10 Effective Date pursuant to the terms of Amendment No. 10.
“2016 Incremental Term B-2 Loan Commitment” means, for each 2016 Incremental
Term B-2 Lender, the amount set forth opposite its name on Exhibit I of
Amendment No. 10.
“2016 Incremental Term B-2 Lender” means each Lender or Additional Lender party
to Amendment No. 10.
(ii) Section 1.01 of the Credit Agreement is hereby further amended by (i)
inserting the following

Page 2



--------------------------------------------------------------------------------




text “Commitments in respect of 2016 Incremental Term B-2 Loans,” immediately
after the text “Commitments in respect of Incremental Term B-2 Loans, ” and
immediately before the text “Refinancing Term Commitments”, (ii) inserting the
following text “2016 Incremental Term B-2 Loans,” immediately after the text
“Incremental Term B-2 Loans, ” and immediately before the text “Refinancing Term
Loans” and (iii) adding the following sentence at the end, in each case of the
definition of “Class”.
“For the avoidance of doubt and notwithstanding the foregoing, the 2016
Incremental Term B-2 Lenders, the 2016 Incremental Term B-2 Loan Commitments and
the 2016 Incremental Term B-2 Loans shall be considered to be of the same
Classes, respectively, of 2015 Term B Lenders, 2015 Term B-2 Commitments and
2015 Term B-2 Loans and constitute 2015 Term B Lenders, 2015 Term B-2
Commitments and 2015 Term B-2 Loans, as the case may be, in all respects under
this Agreement (including but not limited to Section 2.07(a)(ii)).”
(iii) Section 1.01 of the Credit Agreement is hereby further amended by adding a
new clause (c) to the end of the definition of “Term Commitment” as follows:
“and (c) with respect to each 2016 Incremental Term B-2 Lender on the Amendment
No. 10 Effective Date, its respective 2016 Incremental Term B-2 Loan
Commitments, the aggregate amount of which is $150,000,000.”
(iv) Section 1.01 of the Credit Agreement is hereby further amended by (i)
deleting the “and” before “(c)” and (ii) adding a new clause (d) as follows:
“and (d) on or after the Amendment No. 10 Effective Date, the 2016 Incremental
Term B-2 Loans made pursuant to Amendment No. 10 and Extended Term Loans,
Incremental Term Loans, Refinancing Term Loans or Replacement Term Loans, as the
context may require.”
(v) Section 2.01(a) of the Credit Agreement is hereby amended by inserting a new
clause (iii) as follows:
“(iii) 2016 Incremental Term B-2 Loans. Subject to the terms and conditions set
forth in Amendment No. 10, each of the 2016 Incremental Term B-2 Lenders
severally, and not jointly with the other 2016 Incremental Term B-2 Lenders,
agrees to make to the Borrower on the Amendment No. 10 Effective Date a 2016
Incremental Term B-2 Loan denominated in Dollars in a principal amount equal to
such 2016 Incremental Term B-2 Lender’s 2016 Incremental Term B-2 Commitment.
Amounts borrowed under this Section 2.01(a)(iii) pursuant to Amendment No. 10
and repaid or prepaid may not be reborrowed. 2016 Incremental Term B-2 Loans may
be Base Rate Loans or LIBOR Loans, as further provided herein.
(vi) Section 2.06(b) of the Credit Agreement is hereby amended by inserting the
following text immediately following the second sentence thereof:
“The 2016 Incremental Term B-2 Loan Commitment of each 2016 Incremental Term B-2
Lender shall automatically terminate in its entirety on the Amendment No. 10
Effective Date (after giving effect to the incurrence of the 2016 Incremental
Term B-2 Loans on such date).”
(vii) Section 7.10 of the Credit Agreement is hereby amended by inserting the
following text immediately after the second sentence thereof:
“The proceeds of the 2016 Incremental Term B-2 Loans incurred pursuant to
Amendment No.10 shall be used for general corporate purposes, including to repay
all or a portion of the Revolving Credit Loans outstanding on the Amendment
No. 10 Effective Date.”
SECTION 2. Conditions of Effectiveness of the 2016 Incremental Term B-2 Loans
and Related Amendments to the Credit Agreement. The 2016 Incremental Term B-2
Loans and related amendments to the Credit Agreement, as set forth in Section 1
hereof, shall become effective as to each signatory hereto as of the first date
(the “Amendment No. 10 Effective Date”) on which the following conditions shall
have been satisfied (or waived):
(a) Holdings, the Borrower, the Guarantors, the Administrative Agent and the
2016 Incremental Term B-2 Lenders, shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered

Page 3



--------------------------------------------------------------------------------




(including by way of facsimile transmission or electronic transmission) the same
to the Administrative Agent (or its counsel);
(b) the Borrower shall have paid, by wire transfer of immediately available
funds, (i) all fees and reasonable out-of-pocket expenses (including the
reasonable fees and expenses of White & Case LLP) to the extent invoiced at
least three days prior to the Amendment No. 10 Effective Date, incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment No. 10 and required to be paid in connection with
this Amendment No. 10 pursuant to Section 10.04 of the Credit Agreement, (ii)
any fees as have been separately agreed between the Borrower and DBNY and (iii)
to the Administrative Agent, for the ratable account of each Lender existing
immediately prior to the Amendment No. 10 Effective Date, all accrued but unpaid
interest on the Existing Term Loans through the Amendment No. 10 Effective Date
(but prior to giving effect thereto);
(c) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, certifying that (i) the conditions precedent set forth
in Section 4.01 of the Credit Agreement shall have been satisfied (or waived) on
and as of the Amendment No. 10 Effective Date and (ii) the Borrower is in
compliance with the covenant set forth in Section 7.11 of the Credit Agreement
determined on a Pro Forma Basis as of the date of the most recently ended Test
Period, as if such 2016 Incremental Term B-2 Loans had been outstanding on the
last day of such fiscal quarter of the Borrower;
(d) the Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, as of a recent date by the
Secretary of State of the state of such Loan Party’s organization, and a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority, and
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Amendment No. 10 Effective Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement of such Loan Party as in effect on the Amendment
No. 10 Effective Date or that the by-laws or operating (or limited liability
company) agreement of such Loan Party have not been modified, rescinded or
amended since the Amendment No. 9 Effective Date, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of Amendment No. 10 and, if applicable, the Guarantor
Consent and Reaffirmation, in each case, to which such Person is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or organization of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i)
above, and (D) as to the incumbency and specimen signature of each officer
executing Amendment No. 10 on behalf of such Loan Party and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above;
(e) the Administrative Agent shall have received a certificate, dated the
Amendment No. 10 Effective Date and signed by a financial officer of the
Borrower, certifying that Holdings and its Subsidiaries and the Borrower and its
Subsidiaries, in each case on a consolidated basis after giving effect to the
2016 Incremental Term B-2 Loans on the Amendment No. 10 Effective Date, are
Solvent as of the Amendment No. 10 Effective Date;
(f) the Administrative Agent shall have received a Guarantor Consent and
Reaffirmation, substantially in the form attached hereto as Annex A, duly
executed and delivered by each Guarantor (the terms of which are hereby
incorporated by reference herein);
(g) the Administrative Agent shall have received from (i) Simpson Thacher &
Bartlett LLP, special counsel to the Loan Parties, (ii) Nelson Mullins Riley &
Scarborough LLP, local counsel to the Loan Party organized under the laws of the
state of Georgia, and (iii) Arnold Gallagher P.C., local counsel to the Loan
Party organized under the laws of the state of Oregon, an opinion addressed to
the Administrative Agent, the Collateral Agent and the 2016 Incremental Term B-2
Lenders and dated the Amendment No. 10 Effective Date, which opinions shall be
in form and substance reasonably satisfactory to the Administrative Agent;
(h) the proceeds of the Term Loans incurred pursuant to Amendment No. 10 shall
be used for general corporate purposes, including to repay all or a portion of
the Revolving Credit Loans outstanding on the Amendment No. 10 Effective Date;
and

Page 4



--------------------------------------------------------------------------------




(i) the Administrative Agent shall have received at least three (3) Business
Days prior to the Amendment No. 10 Effective Date all documentation and other
information about the Borrower and each Guarantor reasonably requested in
writing by it at least eight (8) Business Days prior to the Amendment No. 10
Effective Date required in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.
SECTION 3. Representations and Warranties. Holdings, the Borrower and each of
the other Loan Parties represent and warrant as follows as of the date hereof:
(a) The execution, delivery and performance by each Loan Party to this Amendment
No. 10 are within such Loan Party’s corporate or other powers and have been duly
authorized by all necessary corporate or other organizational action. Neither
the execution, delivery nor performance by each Loan Party of this Amendment No.
10 will (i) contravene the terms of such Person’s Organization Documents; (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Permitted Liens) under (x) any Contractual Obligation to
which such Person is a party or by which it or any of its properties of such
Person or any of its Restricted Subsidiaries is bound or by which it may be
subject or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any applicable material Law, in each case, except to the extent
that any such violation, conflict, breach, contravention or payment could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b) This Amendment No. 10 has been duly executed and delivered by each Loan
Party that is a party hereto and constitutes a legal, valid and binding
obligation of each Loan Party that is a party hereto or thereto, enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
(c) Upon the effectiveness of this Amendment No. 10 and both before and
immediately after giving effect to this Amendment No. 10 and the making of the
2016 Incremental Term B-2 Loans as contemplated herein and the use of the
proceeds thereof, (i) no Default or Event of Default exists and (ii) the
Borrower is in compliance with the covenant set forth in Section 7.11 of the
Credit Agreement determined on a Pro Forma Basis as of the date of the most
recently ended Test Period, as if such 2016 Incremental Term B-2 Loans had been
outstanding on the last day of such fiscal quarter of the Borrower.
(d) Each of the representations and warranties of Holdings, the Borrower and
each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document immediately before and after giving effect to each and all
parts of this Amendment No. 10 is true and correct in all material respects on
and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date.
(e) The 2016 Incremental Term B-2 Loans have been incurred in compliance with
the requirements of Section 2.14 of the Credit Agreement.
SECTION 4. Post-Effectiveness Obligations.
Within sixty (90) days after the Amendment No. 10 Effective Date, unless waived
or extended in writing by the Administrative Agent in its reasonable discretion,
with respect to the Mortgaged Property, the Borrower shall deliver or shall
cause the applicable Loan Party to deliver, to the Administrative Agent, on
behalf of the Secured Parties, the following:
(i) with respect to the existing Mortgage, a date down endorsement to the
existing Mortgage Policy which shall be in form and substance customary in the
state in which the property is located, shall be reasonably satisfactory to the
Administrative Agent and reasonably assures the Administrative Agent as of the
date of such endorsement that that the Property (as defined in the existing
Mortgage) subject to the Lien of the existing Mortgage is free and clear of all
Liens other than Permitted Liens;
(ii) with respect to the Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the date down endorsement to the Mortgage
Policy contemplated in subparagraph (i) of this Section 4 and evidence of
payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes, recording fees and related charges required
for the issuance of such endorsement to the Mortgage Policy and the recording

Page 5



--------------------------------------------------------------------------------




of the Mortgage Amendment (as defined below);
(iii) an executed amendment to the existing Mortgage (the “Mortgage Amendment”
and the existing Mortgage, as amended by such Mortgage Amendment, if any, a
“Mortgage”), in form and substance reasonably acceptable to the Administrative
Agent, together with evidence of completion (or satisfactory arrangements for
the completion) of all recordings and filings of the Mortgage Amendment as may
be necessary to protect and preserve the Lien of the Mortgage; and
(iv) an opinion addressed to the Administrative Agent and the Secured Parties,
in form and substance reasonably satisfactory to the Administrative Agent, from
local counsel in the jurisdiction in which the Mortgaged Property is located.
SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a) On and after the Amendment No. 10 Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 10, (ii) each 2016
Incremental Term B-2 Lender shall constitute a “Lender” as defined in the Credit
Agreement, and (iii) the 2016 Incremental Term B-2 Loans shall constitute
“Incremental Term Loans” and “Term Loans” as defined in the Credit Agreement.
(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment No. 10, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment No. 10.
(c) The execution, delivery and effectiveness of this Amendment No. 10 shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment No. 10, this
Amendment No. 10 shall for all purposes constitute a Loan Document.
SECTION 6. Execution in Counterparts. This Amendment No. 10 may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment No. 10 shall be effective as delivery of an original
executed counterpart of this Amendment No. 10.
SECTION 7. Governing Law. This Amendment No. 10 shall be governed by, and
construed in accordance with, the law of the State of New York.
SECTION 8. Successors and Assigns. This Amendment No.10 shall inure to the
benefit of, and shall be binding upon, the respective successors and assigns of
the parties hereto.




[The remainder of this page is intentionally left blank.]

Page 6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 10 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
TRANSUNION INTERMEDIATE HOLDINGS, INC.




By:
/s/ MICHAEL J. FORDE        

Name:
Michael J. Forde

Title:
Senior Vice President, Secretary



TRANS UNION LLC




By:
/s/ MICHAEL J. FORDE        

Name:
Michael J. Forde

Title:
Senior Vice President, Secretary



TRANSUNION INTERACTIVE, INC.




By:
/s/ MICHAEL J. FORDE        

Name:
Michael J. Forde

Title:
Senior Vice President, Secretary



TRANSUNION RENTAL SCREENING SOLUTIONS, INC.


By:
/s/ MICHAEL J. FORDE        

Name:
Michael J. Forde

Title:
Senior Vice President, Secretary



VISIONARY SYSTEMS, INC.




By:
/s/ MICHAEL J. FORDE        

Name:
Michael J. Forde

Title:
Senior Vice President, Secretary



TRANSUNION TELEDATA LLC




By:
/s/ MICHAEL J. FORDE        

Name:
Michael J. Forde

Title:
Senior Vice President, Secretary



















[TransUnion Amendment No. 10 - Signature Page]



Page 7



--------------------------------------------------------------------------------




DIVERSIFIED DATA DEVELOPMENT CORPORATION




By:
/s/ MICHAEL J. FORDE        

Name:
Michael J. Forde

Title:
Senior Vice President, Secretary



TRANSUNION FINANCING CORPORATION




By:
/s/ MICHAEL J. FORDE        

Name:
Michael J. Forde

Title:
Senior Vice President, Secretary



TRANSUNION RISK AND ALTERNATIVE DATA SOLUTIONS, INC.




By:
/s/ MICHAEL J. FORDE        

Name:
Michael J. Forde

Title:
Senior Vice President, Secretary



TRANSUNION HEALTHCARE, INC.




By:
/s/ MICHAEL J. FORDE        

Name:
Michael J. Forde

Title:
Senior Vice President, Secretary



















































[TransUnion Amendment No. 10 - Signature Page]



Page 8



--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent and
2016 Incremental Term B-2 Lender


By:
/s/ PETER CUCCHIARA        

Name:
Peter Cucchiara

Title:
Vice President



By:
/s/ BENJAMIN SOUH            

Name:
Benjamin Souh

Title:
Vice President



DEUTSCHE BANK SECURITIES INC., as Lead Arranger


By:
/s/ SANDEEP DESAI            

Name:
Sandeep Desai

Title:
Managing Director



By:
/s/ JOHN HUNTINGTON        

Name:
John Huntington

Title:
Director

 
















































[TransUnion Amendment No. 10 - Signature Page]

Page 9



--------------------------------------------------------------------------------




ANNEX A
GUARANTOR CONSENT AND REAFFIRMATION
March 31, 2016
Reference is made to (a) the Credit Agreement dated as of June 15, 2010, among
TRANSUNION INTERMEDIATE HOLDINGS, INC. (f/k/a TRANSUNION CORP.), a Delaware
corporation (“Holdings”), TRANS UNION LLC, a Delaware limited liability company
(the “Borrower”), the Guarantors party thereto from time to time, DEUTSCHE BANK
TRUST COMPANY AMERICAS, as Administrative Agent and Collateral Agent, each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), as amended and restated pursuant to Amendment No. 1,
dated as of February 10, 2011, as further amended, amended and restated,
supplemented and/or otherwise modified pursuant to Amendment No. 2, dated as of
February 27, 2012, Amendment No. 3, dated as of April 17, 2012, Amendment No. 4,
dated as of February 5, 2013, Amendment No. 5, dated as of November 22, 2013,
Amendment No. 6 dated as of December 16, 2013, Amendment No. 7, dated as of
April 9, 2014, Amendment No. 8, dated as of June 2, 2015, and Amendment No. 9,
dated as of June 30, 2015 (the “Credit Agreement”) and (b) Amendment No. 10 to
Credit Agreement dated as of March 31, 2016 (“Amendment No. 10”) among Holdings,
the Borrower, DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, as
Collateral Agent, as a 2016 Incremental Term B-2 Lender, and each other 2016
Incremental Term B-2 Lender party thereto. Capitalized terms used but not
otherwise defined in this Guarantor Consent and Reaffirmation (this “Consent”)
are used with the meanings attributed thereto in the Credit Agreement or
Amendment No. 10, as the context requires.
Each Guarantor hereby consents to the execution, delivery and performance of
Amendment No. 10, including the making of the 2016 Incremental Term B-2 Loans
contemplated thereby, and agrees that each reference to the Credit Agreement in
the Loan Documents shall, on and after the Amendment No. 10 Effective Date, be
deemed to be a reference to the Credit Agreement as amended by Amendment No. 10.
Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 10, all of its respective Obligations under the Loan Documents to
which it is a party, as such Obligations have been amended by Amendment No. 10,
are reaffirmed, and remain in full force and effect.
After giving effect to Amendment No. 10, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by Amendment No. 10, and shall continue to secure the Secured
Obligations (after giving effect to Amendment No. 10), in each case, on and
subject to the terms and conditions set forth in the Credit Agreement, as
amended by Amendment No. 10, and the other Loan Documents.
Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.
This Consent is a Loan Document and shall be governed by, and construed and
inter-preted in accordance with, the law of the state of New York.
    

Page 10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.


TRANSUNION INTERMEDIATE HOLDINGS, INC.


By:______________________________
Name:
Title:


TRANSUNION INTERACTIVE, INC.




By:______________________________
Name:
Title:


TRANSUNION RENTAL SCREENING SOLUTIONS, INC.




By:______________________________
Name:
Title:


VISIONARY SYSTEMS, INC.




By:______________________________
Name:
Title:


TRANSUNION TELEDATA LLC




By:______________________________
Name:
Title:


DIVERSIFIED DATA DEVELOPMENT CORPORATION




By:______________________________
Name:
Title:














[TransUnion Consent and Reaffirmation - Signature Page]



Page 11



--------------------------------------------------------------------------------




TRANSUNION FINANCING CORPORATION




By:______________________________
Name:
Title:


TRANSUNION RISK AND ALTERNATIVE DATA SOLUTIONS, INC.




By:______________________________
Name:
Title:


TRANSUNION HEALTHCARE, INC.




By:______________________________
Name:
Title:


































[TransUnion Consent and Reaffirmation - Signature Page]

Page 12



--------------------------------------------------------------------------------




EXHIBIT I
2016 INCREMENTAL TERM B-2 LOAN COMMITMENTS
Deutsche Bank AG New York Branch
$150,000,000






Page 13

